Title: To George Washington from Colonel John Fitzgerald, 19 February 1777
From: Fitzgerald, John
To: Washington, George



Dear Sir
Philada 19th Feby 1777

Since Sealing my letter of this date I met Maj. Morris, who told me he had now wrote a Letter to Sr Willm Howe, which in his Opinion could not be object’d to, & which he proposes sending by me.
I have taken a Copy of it, which I Inclose for your Excellys Consideration—He shew’d me a Pamphlet he wrote in England & says he only wishes to act consistent with the Declarations made therein, & I am of Opinion from the whole of his Conduct that he only wants a Pretence to be forced into our Service, by Sir Willm Howes not Answering his Letter or doing it in a manner not Satisfactory to him.
Two Ships coming up the River one from Nantz, the other from Martinico, their Owners or Cargoes I have not yet Learn’d—there is also a Prize Brig taken at Newfoundland by the Rattlesnake Privateer.
I shall write to morrow by the Person mention’d in my last & am Your Excellency’s mo. Obedt Hhble Servt

John Fitzgerald

